Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/938,667 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/27/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,531,749. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system for rotating and decorating an ornament. The ornamental hanger recited in the claims of the patent is considered equivalent to the neck of the ornament.  The cap is considered to be the keyed receptacle. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,895,017 to Berry. Berry teaches a system for rotating an ornament. The system comprises an ornament (40) with a neck (Fig 4). A mount (52) receives an engages the neck. A motor (48) rotates the mount about a central axis as best seen in figure 4.  The ornament is suspended by the neck and mount (Berry, Col 3, lines 13-15) and is therefore the sole point of mechanical connection. 

Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,875,577 to Lu. Lu teaches a system for rotating an ornament. The system comprises an ornament (53, 5, 51) with a neck (51). A mount (52) receives an engages the neck. A motor (4) rotates the mount about a central axis as best seen in figure 2 and 3.  The neck has a flat portion (511) that matches a flat portion (521) of the mount to prevent relative rotation between the neck and mount. These flat portions are considered to be keys and therefore as best seen in figure 4, the mount is a keyed receptacle. A housing (1, 2, 3, 7, 24) defines an interior compartment with the mount and an opening (31, 12, 241) located in the upper face. The openings receive the neck of the ornament as best seen in figure 2 and 4. An exposed section (53) of the ornament extends out of the opening and is located inside the cover (6). As best seen in figure 4 and 5, a portion (24 or 22) of the upper face is inclined relative to the axis of rotation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,875,577 to Lu in view of US Patent 5,280,682 to Fussell. Lu discloses every element as claimed and discussed above except a gearbox disposed between the motor and mount. Fussell teaches a system for rotating an ornament (6). A motor (2) connects to a mount (5) via a gear box (15) and shaft (3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Lu by adding a gear box between the motor and mount as taught Fussell to allow for different speeds than the motor can provide (Fussell, Col 3, lines 38-46). 


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,875,577 to Lu in view of US Patent 4,757,986 to Hwang. Lu discloses every element as claimed and discussed above except a battery compartment within the housing.  Hwang teaches a system for rotating an ornament. A motor (9) is located with the housing (2). A battery compartment (10) form the base of the housing. At the time  the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Lu by adding a battery compartment to the base of the housing as taught by Hwang as a convenient location to locate batteries to power the motor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637